Francesca Freccero, OSB #96287
Office of the Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
francesca_freccero@fd.org

Attorney for Defendant




                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                             No. 3:19-cr-00596-SI-2

                             Plaintiff,
                                             DEFENDANT’S UNOPPOSED
         v.                                     MOTION TO CONTINUE
                                                         TRIAL DATE
JOSEPH LUCIO JIMENEZ,

                           Defendant.

         Joseph Lucio Jimenez, Defendant in the above-entitled case, through

counsel, Francesca Freccero, moves to continue the jury trial in this case

currently set for February 25, 2020, for approximately 30 days, to a date on

or after March 24, 2020, that is convenient for this Court and counsel. The

government, through AUSA Craig Gabriel in regard to both criminal cases,

does not object. As further described in the Declaration of Counsel,
Page 1    DEFENDANT’S UNOPPOSED MOTION TO CONTINUE TRIAL DATE
Mr. Jimenez is aware of his right to a speedy trial and he waives that right to

the extent necessary to accommodate the instant motion.

         Mr. Jimenez understands that this motion will result in excludable

delay under the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A)

and (B)(iv).

         Respectfully submitted on February 5, 2020.


                                      /s/ Francesca Freccero
                                      Francesca Freccero
                                      Assistant Federal Public Defender




Page 2    DEFENDANT’S UNOPPOSED MOTION TO CONTINUE TRIAL DATE
